Cite as: 575 U. S. ____ (2015)            1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
     COUNTY OF MARICOPA, ARIZONA, ET AL. v.

       ANGEL LOPEZ-VALENZUELA, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

               No. 14–825.   Decided June 1, 2015


   The petition for a writ of certiorari is denied. JUSTICE
ALITO dissents.
   JUSTICE THOMAS, with whom JUSTICE SCALIA joins,
dissenting from denial of certiorari.
   The Court’s refusal to hear this case shows insufficient
respect to the State of Arizona, its voters, and its Consti-
tution. And it suggests to the lower courts that they have
free rein to strike down state laws on the basis of dubious
constitutional analysis. I respectfully dissent.
   In 2006, Arizona voters amended their State Constitu-
tion to render ineligible for bail those individuals charged
with “serious felony offenses” who have “entered or re-
mained in the United States illegally and if the proof is
evident or the presumption great as to the present
charge.” Ariz. Const., Art. II, §22(A)(4). A divided en banc
panel of the U. S. Court of Appeals for the Ninth Circuit
held this provision unconstitutional under two theories
based on the “substantive component of the Due Process
Clause.” Lopez-Valenzuela v. Arpaio, 770 F. 3d 772, 775
(2014). It first reasoned that the amendment implicates a
fundamental interest “ ‘in liberty’ ” and is not narrowly
tailored to serve Arizona’s interest in ensuring that per-
sons accused of crimes are available for trial. Id., at 780–
786. Second, the court held that the amendment “vio-
late[s] substantive due process by imposing punishment
before trial.” Id., at 791.
   Shortly after that decision, Arizona sought a stay of the
2       COUNTY OF MARICOPA v. LOPEZ-VALENZUELA

                      THOMAS, J., dissenting

judgment from this Court. In a statement respecting
denial of the stay application, I noted the unfortunate
reality that there “appeare[d] to be no reasonable probabil-
ity that four Justices [would] consider the issue suffi-
ciently meritorious to grant certiorari.” Maricopa County v.
Lopez-Valenzuela, 574 U. S. ___ (2014) (slip op., at 1)
(internal quotation marks omitted). Though I had hoped
my prediction would prove wrong, today’s denial confirms
that there was “little reason to be optimistic.” Id., at ___
(slip op., at 2).
   It is disheartening that there are not four Members of
this Court who would even review the decision below. As I
previously explained, States deserve our careful considera-
tion when lower courts invalidate their constitutional
provisions. Id., at ___ (slip op., at 1). After all, that is the
approach we take when lower courts hold federal statutes
unconstitutional. See, e.g., Department of Transportation
v. Association of American Railroads, 573 U. S. ___ (2014)
(granting review when a federal statutory provision was
held unconstitutional, notwithstanding absence of a circuit
split). In fact, Congress historically required this Court to
review any decision of a federal court of appeals holding
that a state statute violated the Federal Constitution. 28
U. S. C. §1254(2) (1982 ed.). It was not until 1988 that
Congress eliminated that mandatory jurisdiction and gave
this Court discretion to review such cases by writ of certio-
rari. See Pub. Law 100-352, §2, 102 Stat. 662. In my
view, that discretion should be exercised with a strong
dose of respect for state laws. In exercising that discre-
tion, we should show at least as much respect for state
laws as we show for federal laws.
   Our indifference to cases such as this one will only
embolden the lower courts to reject state laws on ques-
tionable constitutional grounds. This Court once empha-
sized the need for judicial restraint when asked to review
the constitutionality of state laws. See, e.g., Ferguson v.
                 Cite as: 575 U. S. ____ (2015)            3

                    THOMAS, J., dissenting

Skrupa, 372 U. S. 726, 729 (1963) (noting that this Court
should refuse to use the Due Process Clause “to strike
down laws which were thought unreasonable, that is,
unwise or incompatible with some particular economic or
social philosophy”); West Coast Hotel Co. v. Parrish, 300
U. S. 379, 391 (1937) (refusing to strike down a state
regulation on the basis of substantive due process because
“the Constitution does not recognize an absolute and
uncontrollable liberty”); Nebbia v. New York, 291 U. S.
502, 537–538 (1934) (“Times without number we have said
that the legislature is primarily the judge of the necessity
of [a regulation], that every possible presumption is in
favor of its validity, and that though the court may hold
views inconsistent with the wisdom of the law, it may not
be annulled unless palpably in excess of legislative power”);
Tyson & Brother v. Banton, 273 U. S. 418, 446 (1927)
(Holmes, J., dissenting) (“[A] state legislature can do
whatever it sees fit to do unless it is restrained by some
express prohibition in the Constitution . . . , and that
Courts should be careful not to extend such prohibitions
beyond their obvious meaning by reading into them con-
ceptions of public policy that the particular Court may
happen to entertain”). But for reasons that escape me,
state statutes have encountered closer scrutiny under the
Due Process Clause of the Fourteenth Amendment than
federal statutes have under the sister Clause in the Fifth
Amendment. Davidson v. New Orleans, 96 U. S. 97, 103–
104 (1878) (declining to overturn a state tax assessment
on due process grounds, and noting the “remarkable” fact
that the Fifth Amendment Due Process Clause had been
invoked very rarely since the founding, but that in the
short time since the Fourteenth Amendment had been
ratified, “the docket [had become] crowded with cases in
which [the Court was] asked to hold that State courts and
State legislatures have deprived their own citizens of life,
liberty, or property without due process of law”). This
Court’s previous admonitions are all too rare today, and
4      COUNTY OF MARICOPA v. LOPEZ-VALENZUELA

                  THOMAS, J., dissenting

our steadfast refusal to review decisions straying from
them only undercuts their influence.
  For these reasons, I respectfully dissent from the
Court’s denial of certiorari.